Per Curiam.
In accordance with the rule laid down in The Rosalia ([C. C. A.] 264 Fed. 285, at p. 288) the evidence raised a presumption of unseaworthiness or of negligence, and, the defendant *238having failed to sustain the burden of showing affirmatively that the damage arose from an excepted peril, the evidence tending to establish merely a doubt in that regard, it was error to award judgment for defendant.
Judgment reversed, with $30 costs, and judgment directed in favor of plaintiff for $467, with interest and costs.
Present, Bijur, O’Malley and Levy, JJ.